DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This First Office Action is in response to claims filed 12/12/2018.  Claims 1-21 are pending and examined.

Claim Objections
Claims 1, 5, 7, 15, 19 and 20 objected to because of the following informalities:  
Claim 1, “a air-breathing engine” is believed to be in error for -an air breathing engine-, the first recitation of “exit” is believed to be in error for -an exit-, “is and the positioned” is believed to be in error for -is positioned- and “exhaust flow” is believed to be in error for -an exhaust flow-.
Claims 5, 8 and 19 “exhaust flow” is believed to be in error for -the exhaust flow-.
Claims 7, 14, and 21 “comprise” is believed to be in error for -comprises-.
Claim 8, the first recitation of “exit” is believed to be in error for -an exit- and “exhaust flow” is believed to be in error for -an exhaust flow-.
Claim 15, “a air-breathing engine” is believed to be in error for -an air breathing engine-, the first recitation of “exit” is believed to be in error for -an exit-, “is and the positioned” is believed to be in error for -is positioned-.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard 4,052,007.
Regarding claim 1, Willard teaches an apparatus (the two dimensional nozzle 4) for vectoring thrust (col. 3 ll. 5-15 While symmetrical positioning of the rotatable flaps 12 and 16 has been discussed, it is noted that the rotatable flaps 12 and 16 can be differentially positioned to provide thrust vectoring at minimum, intermediate, and maximum throat area positions of the primary flaps 10 and 14) of a air-breathing engine (turbojet engine 2) comprising a nozzle (4) having an inlet (the upstream end of 2), exit (the downstream end of 2), and a throat (see Fig. 2, the throat can be defined by the positioning of 10, 14, 12, and 16), disposed between the inlet and exit (see Fig. 2), the apparatus comprising: first (10 in combination with 18 and/or 14 in combination with 18) and second deployable ramps (12 and/or 16); wherein the first ramp is disposed on an internal wall of the nozzle (see Fig. 1 and Fig. 2 and col. 2 ll. 25-30 “While actuators 20 and 21 move the flaps 10 and 14 between their positions shown by solid line in FIG. 2 and shown by phantom line in FIG. 2, the flaps are guided by rollers 18 on each side thereof which ride in a track, or cam slot, 22, located in the side walls 8”) the at or near the throat (see Fig. 2); wherein the second ramp is and the positioned at or near the exit 
Regarding claim 2, Willard further teaches wherein the first and second ramps are asymmetrically staggered (see Fig. 3, the combination of 10 and 16 are asymmetrically staggered and the combination of 14 and 12 are asymmetrically staggered). 
Regarding claim 3, Willard further teaches wherein the engine comprises a supersonic engine (see Abstract " A flap-type, two-dimensional nozzle for use with thrust creating vehicles which operate at both subsonic and supersonic speeds”), and the nozzle comprises a converging section comprising the throat (see Fig. 2, the converging section defined by 10 and 14) and a diverging section leading to the exit (see Fig. 2, the converging section defined by 12 and 16). 
Regarding claim 4, Willard further teaches wherein the first and second ramps each have deployed states (the state shown in Fig. 4 or Fig. 3) and un-deployed states (the state shown in Fig. 5); wherein the exhaust flow is axial when the first and second ramps are in the un-deployed state (see Fig. 5); and wherein the exhaust flow is redirected to a non-axial condition when the first and second ramps are in the deployed state (see Fig. 3 and Fig. 4). 
Regarding claim 5, Willard further teaches wherein the nozzle comprises a nozzle axis (the axis down the centerline of 2) and exhaust flow comprises a sonic line (operated at supersonic velocity (see Abstract " A flap-type, two-dimensional nozzle for use with thrust creating vehicles which operate at both subsonic and supersonic 
Regarding claim 6, Willard further teaches wherein the first ramp is configured to separate axial flow entering from the inlet (the ramps as shown in Fig. 3 and 4 will trip turbulent flow under at least some supersonic flow conditions, which is the result of boundary layer separation); and wherein the second ramp is configured to direct re-attaching airflow at the exit to an off-axis condition (since Willard teaches an invention capable of assuming substantially the same geometry as the invention disclosed, the capacity of the second ramp to direct re-attaching airflow at the exit to an off-axis condition is presumed to be inherent to the apparatus taught by Willard). 
Regarding claim 7
Regarding claim 8, per the rejection of claim 1 supra, Willard teaches a nozzle having an inlet, exit, and a throat, disposed between the inlet and exit, the apparatus comprising: first and second deployable ramps; wherein the first ramp is disposed on an internal wall of the nozzle at or near the throat; wherein the second ramp is and the positioned at or near the exit of the nozzle; and wherein the first and second ramps are configured to redirect exhaust flow of the nozzle. Willard also teaches a thrust-vectored, air-breathing engine (2), comprising the nozzle (see Fig. 1).
Regarding claims 9-14, per the rejection of claims 2-7 respectively supra, Willard teaches the added limitations of claims 9-14.
Regarding claim 15, Willard teaches a method for vectoring thrust (col. 3 ll. 5-15 While symmetrical positioning of the rotatable flaps 12 and 16 has been discussed, it is noted that the rotatable flaps 12 and 16 can be differentially positioned to provide thrust vectoring at minimum, intermediate, and maximum throat area positions of the primary flaps 10 and 14) of a air-breathing engine (2) comprising a nozzle (4) having an inlet (the upstream end of 2), exit (the downstream end of 2), and a throat (see Fig. 2, the throat can be defined by the positioning of 10, 14, 12, and 16), disposed between the inlet and exit (see Fig. 2), the method comprising: deploying (the state of the ramps shown in Fig. 4 or Fig. 3) first (10 in combination with 18 and/or 14 in combination with 18) and second deployable ramps (12 and/or 16) within the nozzle (see Fig. 3 and Fig. 4); wherein the first ramp is disposed on an internal wall of the nozzle (see Fig. 1 and Fig. 2 and col. 2 ll. 25-30 “While actuators 20 and 21 move the flaps 10 and 14 between their positions shown by solid line in FIG. 2 and shown by phantom line in FIG. 2, the flaps are guided by rollers 18 on each side thereof which ride in a track, or cam slot, 22, 
Regarding claim 16, Willard further teaches wherein the first and second ramps are asymmetrically staggered (see Fig. 3, the combination of 10 and 16 are asymmetrically staggered and the combination of 14 and 12 are asymmetrically staggered). 
Regarding claim 17, Willard further teaches wherein the engine comprises a supersonic engine (see Abstract " A flap-type, two-dimensional nozzle for use with thrust creating vehicles which operate at both subsonic and supersonic speeds”), and the nozzle comprises a converging section comprising the throat (see Fig. 2, the converging section defined by 10 and 14) and a diverging section leading to the exit (see Fig. 2, the converging section defined by 12 and 16).
Regarding claim 18, Willard further teaches wherein the first and second ramps each have deployed states (the state shown in Fig. 4 or Fig. 3) and un-deployed states (the state shown in Fig. 5); wherein the exhaust flow is axial when the first and second ramps are in the un-deployed state (see Fig. 5); and wherein the exhaust flow is redirected to a non-axial condition by activating the first and second ramps to the deployed state (see Fig. 3 and Fig. 4). 
Regarding claim 19, Willard further teaches the nozzle comprises a nozzle axis (the axis down the centerline of 2) and exhaust flow comprises a sonic line (operated at supersonic velocity (see Abstract " A flap-type, two-dimensional nozzle for use with 
Regarding claim 20, Willard further teaches wherein deploying first and second deployable ramps comprises deploying the first ramp to separate axial flow entering from the inlet (the ramps as shown in Fig. 3 and 4 will trip turbulent flow under some supersonic flow conditions, which is the result of boundary layer separation) and deploying the second ramp to direct re-attaching airflow at the exit to an off-axis condition (since Willard teaches an invention capable of assuming substantially the same geometry as the invention disclosed, the second ramps directing re-attaching airflow at the exit to an off-axis condition is presumed to be inherent to function of the flaps of apparatus taught by Willard in the deployed states cited supra). 
Regarding claim 21, Willard further teaches wherein at least one of the first and second ramps comprise a flap pivoting about a hinge from the non-deployed state to the deployed state (col. 2 ll. 45-55 “Each rotatable flap 12 and 16 is mounted for rotation about axes D and E, respectively. To minimize actuation forces, the rotating flaps are pivoted about their center of pressure. Short shaft sections 30 extend from each side of rotatable flap 12 and short shaft sections 32 extend from each side of rotatable flap 16. The short shaft sections are aligned so that the axes D and E extend through the centerline of the sections. The short shaft sections 30 and 32 extend through the side 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741